Case 2:18-cv-00350-JRG-RSP Document 21 Filed 04/01/19 Page 1 of 1 PageID #: 69



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 SAMUEL STICKELL,                             §
                                              §
       Plaintiff,                             §
                                              §    Case No. 2:18-cv-00350-JRG-RSP
 v.                                           §
                                              §
 TIM ABLES TRUCKING                           §
 COMPANY, LLC,                                §
                                              §
 .     Defendant.                             §

                                        ORDER

      Before the Court is the Joint Motion for Additional Time to Submit Dismissal

Papers, filed by the Parties. The Court, having considered the Joint Motion, finds that the

Joint Motion is well taken and that it should be GRANTED. IT IS THEREFORE

ORDERED that the Parties shall fie dismissal papers by April 29, 2019. If the parties do

not comply with this deadline , the Court ORDERS the parties to appear and show cause

on May 2, 2019 at 10:00 AM.
        SIGNED this 3rd day of January, 2012.
        SIGNED this 1st day of April, 2019.




                                                  ____________________________________
                                                  ROY S. PAYNE
                                                  UNITED STATES MAGISTRATE JUDGE




                                           1/1
